Citation Nr: 1721387	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation for a dental disability, to include Temporomandibular Joint Dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to July1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2016, the Veteran testified at a videoconference hearing conducted at the RO before a Veterans Law Judge (VLJ) at the Board.  A copy of the transcript has been associated with the claim folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During the April 2016 hearing, the Veteran mentioned that, approximately a year after he left military service, a private dentist diagnosed TMJ.  These records should be obtained upon remand.



Accordingly, the case is REMANDED for the following action:

1. With appropriate authorization from the Veteran, obtain any outstanding private or governmenet dental treatment records.  All records and/or responses received should be associated with the claims file.

2.  If evidence is recived, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be re-adjudicated based on the entirety of the evidence.  

If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case with the appropriate time for response.  The appeal should then be returned to the Board for disposition of the issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




